 


115 HRES 401 EH: Resolution urging all nations to outlaw the dog and cat meat trade and to enforce existing laws against such trade.
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 401 
In the House of Representatives, U. S.,

September 12, 2018
 
RESOLUTION 
Resolution urging all nations to outlaw the dog and cat meat trade and to enforce existing laws against such trade. 
 
 
Whereas the consumption of dog meat has occurred in every corner of the world including in Asia; Whereas established dog meat markets still exist in Asia; 
Whereas the Humane Society International, Animals Asia Foundation, and others estimate that 30 million dogs and 10 million cats die annually across Asia for the trade in dog and cat meat; Whereas it is estimated as many as 200,000 live dogs are trafficked each year from Thailand across the Mekong River to Vietnam, where dog meat is considered a delicacy; 
Whereas cat meat, known locally as little tiger, is also a delicacy in Vietnam and, although officially banned, is widely available in specialty restaurants; Whereas due to a traditional belief that high adrenaline levels produce tender meat and increase supposed health benefits, dogs killed for their meat may be first intentionally subjected to extreme fear and suffering through hanging or bludgeoning; 
Whereas there appears to be little scientific evidence to support traditional claims of the health benefits of consuming dog meat; Whereas there have been reports of abuse, poor living conditions, and cruel slaughtering techniques with respect to dogs and cats farmed for their meat; 
Whereas many dogs and cats die during transport to slaughterhouses, after days or weeks crammed into small cages on the back of vehicles without food or water, and others suffer from illness or injury during such transport; Whereas in February 2015, Vietnamese authorities impounded a truck in Hanoi smuggling 3 tons of live cats from China that were intended for the illegal cat meat trade, but then buried thousands of the seized cats—many, reportedly, while alive—claiming a desire to avoid the spread of disease; 
Whereas the extreme suffering of dogs and cats at such slaughterhouses and on such transportation trucks would breach anti-cruelty laws in the United States, such as the Animal Welfare Act (7 U.S.C. 2131 et seq.) and the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.); Whereas many government officials, civil society advocates, and activists are working to end the dog and cat meat trade on anti-cruelty and public health grounds, and the governments of Singapore, Taiwan, and Hong Kong have passed laws banning the slaughter of dogs for meat consumption; 
Whereas Chinese activists have claimed that stolen pets are sometimes used in the dog meat market in China; Whereas Chinese dog transporters reportedly routinely flout regulations such as the Chinese Ministry of Agriculture Veterinary Bureau Circular No. 16 (2013), which requires dogs to be quarantined and issued a quarantine certificate before being transported across provincial boundaries; 
Whereas the World Health Organization has linked the dog meat industry to human outbreaks of trichinellosis, cholera, and rabies, although consumption of dog meat alone has not been confirmed to spread rabies to humans; Whereas those involved in the dog meat industry are at an increased health risk for zoonotic diseases, which can transfer from dogs to humans through infectious material such as saliva; 
Whereas the spread of such diseases may be exacerbated by unsanitary conditions of slaughter and by the sale of dog meat at open-air markets and restaurants; and Whereas Betsy Miranda, Asia Coordinator for the Global Alliance for Rabies Control, said in June 2013 that the spread of disease through the dog meat trade was rampant across Southeast Asia, and that The risk that the animals are in poor health and not vaccinated is very high. If they move across borders they risk carrying the disease across large distances: Now, therefore, be it 
 
That the House of Representatives— (1)calls for an end to the dog and cat meat trade on cruelty and public health grounds; 
(2)urges all nations to outlaw the dog and cat meat trade and enforce existing laws against such trade; and (3)affirms the commitment of the United States to the protection of animals and to advancing the progress of animal protection around the world. 
 
Karen L. Haas,Clerk.
